Citation Nr: 0114223	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  01-00 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for right upper lobectomy, 
due to large cell lung cancer, due to Agent Orange exposure, 
currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION


The veteran had active service from February 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 30 percent 
for the veteran's service-connected right upper lobectomy, 
due to large cell lung cancer, due to Agent Orange exposure.  

In March 2001 the Board granted the veteran's request to have 
his appeal for an increased rating advanced on the Board's 
docket.  Also, received from the veteran was a response to 
the RO's March 2001 letter in which the veteran indicated he 
wished to defer the development of his claim for increased 
compensation based upon unemployability until after the 
Board's action is completed.  Accordingly, that issue is 
referred to the RO for appropriate action.  

The Board also notes that in his substantive appeal received 
in December 2000 the veteran indicated that he wanted a 
hearing at a local VA office before a Member of the Board.  
On May 9, 2001 the RO requested that the veteran's 
representative contact the veteran to clarify whether he 
wanted to proceed with a travel board hearing, a hearing at 
VA Central Office, or a video hearing in lieu of a travel 
board hearing.  In a Report of Contact it was noted that on 
May 11, 2001 the veteran's representative attempted to call 
the veteran but his phone was disconnected.  The 
representative requested that VA "please proceed with this 
case".  

In the veteran's substantive appeal received in December 
2000, it appears he is claiming service connection for a bleb 
and pneumothorax of the left lung.  Also, in the May 2001 
informal hearing presentation, the veteran's representative 
raised several new claims, including a claim of clear and 
unmistakable error in the RO's August 1995 decision, a claim 
to reopen the April 1997 rating decision, and a claim for 
entitlement to an earlier effective date for the grant of 
service connection for right upper lobectomy due to large 
cell lung cancer.  As these issues have not been addressed by 
the RO they are referred to the RO for appropriate action.  
Herein, the Board will only address the issue that was 
advanced on the docket, entitlement to an increased rating 
for right upper lobectomy due to large cell lung cancer.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken.  

The veteran's service-connected right upper lobectomy, due to 
large cell lung cancer is rated according to the residuals, 
pursuant to Diagnostic Code 6844, which is rated in 
accordance with a General Rating Formula for Restrictive Lung 
Disease.  Pursuant to Diagnostic Code 6844, post-surgical 
residuals of lobectomy are assigned a 60 percent evaluation 
where there is Forced Expiratory Volume in one second (FEV-1) 
of 40- to 55-percent of predicted value, or; the ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 40- to 55-
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 40- to 
55- percent predicted or; maximum oxygen consumption of 15 to 
20 ml/kg/min   (with cardiorespiratory limit).  38 C.F.R. 
§ 4.97, Diagnostic Code 6844.

The record reflects that in June 2000 the veteran underwent a 
VA examination and pulmonary function test, which provided 
FEV-1 and FEV-1/FVC values.  However, no findings were 
reported regarding the DLCO (SB), which provides an 
independent basis for evaluating the disability.  
Accordingly, on remand the veteran should be scheduled for a 
VA respiratory examination, to include a pulmonary function 
test, which includes findings for FEV-1, FEV-1/FVC, DLCO 
(SB), and the maximum oxygen consumption (with 
cardiorespiratory limit).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the veteran and 
request he submit the names and addresses 
of all health care providers, VA or 
private, who have treated him for 
residuals of right upper lobectomy, due 
to large cell lung cancer, since June 
2000.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include current 
treatment records from Shreveport VAMC.

3.  Thereafter, the veteran should be 
afforded a VA respiratory examination to 
ascertain the nature and severity of any 
residuals of the right upper lobectomy, 
due to large cell lung cancer.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination and the examiner should 
specifically note that the file has been 
reviewed.  All indicated tests, including 
pulmonary function tests, should be 
performed.  The report of the examination 
should contain data pertaining to actual 
versus predicted values for FEV-1, FEV- 
1/FVC, and DLCO (SB).  The report should 
also contain information pertaining to 
maximum oxygen consumption (measured in 
milliliters per kilogram per minute), and 
the report should indicate whether there 
is evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, or episodes of acute 
respiratory failure, and should reflect 
whether outpatient oxygen therapy is 
required.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran is also advised that failure to 
cooperate by reporting for a scheduled examination may result 
in the denial of his claim. 38 C.F.R. § 3.655 (1999).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


